DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-21 are pending, of which Claims 2, 16, & 20 have been amended.  All pending claims are examined on the merits.  No new matter is found.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 2, 16, 20 are objected to because of the following informalities:  
For each of these claims, Applicant uses the word “or” as a conjunction in “wherein at least one of the porous material, the wicking material, or the layer of impermeable material” but it should be “and” because the phrase starts with “at least one of,” which means one needs to choose from a group/plurality of options.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4, 6, 8-10, 12, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilcox et al. (US 2011/0077606).
Re Claim 2, Wilcox discloses a device to collect urine from a penis, the device (see e.g., Fig. 3) comprising:
a porous material (first absorbent 18) having a first side and a second side opposite the first side;
a wicking material (liner 24, [0030]) positioned adjacent to the first side of the porous material (at least along the edges of the device where liner 24 is in direct contact with a first side of the first absorbent 18, note in [0032] & [0034] it is disclosed that layers 20 and 22 may be included, thus it can be deduced that Wilcox’s device also can have only one absorbent layer and one liner layer); and
a layer of impermeable material (moisture barrier 16) positioned adjacent to the second side of the porous material;
wherein at least one of the porous material, the wicking material, and the layer of impermeable material defines an opening configured to receive a head of a penis (Fig. 5), the wicking material positioned to directly receive urine from the head of the penis when the opening receives the head of the penis ([0030]);
wherein the device defines a chamber (32) between the wicking material and the layer of impermeable material, the chamber including at least one substantially unoccupied gap (DG).
Re Claim 4, Wilcox also discloses that the porous material (18) defines at least a portion of the chamber (see Fig. 3).
Re Claim 6, Wilcox also discloses that the wicking material (24) defines a receptacle configured to receive the penis (Fig. 5).
Re Claim 8, Wilcox also discloses that the wicking material (24) includes a first portion and a second portion (the boundaries of where the two portions start and end can be arbitrarily defined), a direction that the wicking material extends changes where the wicking material of the first portion and the second portion meet (since the wicking material forms a continuously curving surface, see e.g., Fig. 3, the direction/tangent at any point of the curving surface is always different from an adjacent point of the curving surface).
Re Claim 9, Wilcox implies that at least one of the porous material (18) or the wicking material (24) exhibits a substantially uniform thickness (see Fig. 3, also in the lack of Wilcox disclosure that the thickness of the wicking material varying across an area, it can be assumed that the material, which is a commercially available sheet material commonly used in the textile industry, is manufactured to have a uniform thickness).
Re Claim 10, Wilcox also discloses that at least a portion of the porous material (18) and at least a portion of the wicking material (24) form a chamber assembly (see Fig. 3 where the two layers form an enclosure around the chamber 32).
Re Claim 12, Wilcox also discloses that the layer of impermeable material (16) contacts a portion of the porous material (18, Fig. 3).
Re Claim 20, Wilcox discloses a device to collect urine from a penis, the device (see e.g., Fig. 3) comprising:
a porous material (first absorbent 18) having a first side and a second side opposite the first side;
a wicking material (liner 24, [0030]) positioned adjacent to the first side of the porous material (at least along the edges of the device where liner 24 is in direct contact with a first side of the first absorbent 18, note in [0032] & [0034] it is disclosed that layers 20 and 22 may be included, thus it can be deduced that Wilcox’s device also can have only one absorbent layer and one liner layer); and
a layer of impermeable material (moisture barrier 16) positioned adjacent to the second side of the porous material;
wherein at least one of the porous material, the wicking material, and the layer of impermeable material defines an opening configured to receive a head of a penis (Fig. 5); and
wherein the wicking material positioned to directly receive urine from the head of the penis when the opening receives the head of the penis ([0030], Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Suzuki (US 2006/0015081).
Re Claims 13-14, Wilcox substantially teaches the invention of claim 2 but does not teach that the layer of impermeable material defines a port configured to receive a tube, the tube, and that the tube extends within the chamber.  Suzuki discloses a urine collecting device comprising a receiver (10) interfacing with the genitals of a user, the receiver has an impermeable layer (22B, [0159]), wherein the impermeable layer defines a port configured to receive a tube (Figs. 11 & 13, opening through which urethral tube 11 extends through the impermeable material 22B) and the tube is received in the port. It would have been obvious to one skilled in the art at the time of filing to modify Wilcox with Suzuki for adapting the Wilcox device to receive a larger volume of urine discharge (e.g., if the absorbent layers are saturated, adding the Suzuki tube can help channel away excess urine into a receptacle).
Claims 3, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Hall et al. (US 6,736,977).
Re Claim 3, Wilcox teaches the invention of claim 2 but does not teach that the porous material includes a spun plastic material.  Wilcox discloses that the porous material is an absorbent layer ([0031] for retaining fluids.  Hall discloses that there are commercially available fluid absorbents made of polymers (plastics) that are spun into fibers and then made into textile form (Col. 9 lines 57-61).  It would have been obvious to one skilled in the art at the time of filing to modify Wilcox with Hall’s knowledge since the selection of a material (such as the absorbents known to Hall) suitable for its intended use (for liquid absorption) establishes a prima facie case of obviousness (MPEP 2144.07).
Re Claim 16, Wilcox discloses a device to collect urine from a penis, the device comprising:
a porous material (18) having a first side and a second side opposite the first side;
a wicking material (24, [0030]) positioned adjacent to the first side of the porous material (Fig. 3, note second liner 22 and second absorbent 20 are optional as they “may be included” in the disclosed embodiments, see [0032] & [0034]);
a layer of impermeable material (16) positioned adjacent to the second side of the porous material;
wherein at least one of the porous material, the wicking material, and the layer of impermeable material defines an opening configured to receive a head of a penis (Fig. 5); and
wherein the wicking material is positioned to directly receive urine from the head of the penis when the opening receives the head of the penis (Fig. 5, [0030]).
Wilcox does not explicitly disclose that the porous material includes a spun plastic material.  Hall discloses that there are commercially available fluid absorbents made of polymers (plastics) that are spun into fibers and then made into textile form (Col. 9 lines 57-61).  It would have been obvious to one skilled in the art at the time of filing to modify Wilcox with Hall’s knowledge since the selection of a material (such as the absorbents known to Hall) suitable for its intended use (for liquid absorption) establishes a prima facie case of obviousness (MPEP 2144.07).
Re Claim 18, Wilcox also discloses that the wicking material (24) includes a first portion and a second portion (the boundaries of where the two portions start and end can be arbitrarily defined), a direction that the wicking material extends changes where the wicking material of the first portion and the second portion meet (since the wicking material forms a continuously curving surface, see e.g., Fig. 3, the direction/tangent at any point of the curving surface is always different from an adjacent point of the curving surface).
Re Claim 19, Wilcox also discloses that the porous material defines at least a portion of a chamber (32), the chamber including at least one substantially unoccupied gap (DG).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox in view of Csillag (US 4,015,604).
Re Claim 7, Wilcox teaches the invention of claim 2 but does not disclose that the wicking material includes a gauze.  Wilcox discloses that the wicking material may be made of rayon ([0030]).  Csillag disclose that it is known that an absorbent product may have a hydrophilic layer made of rayon or gauze, thus establishing that rayon and gauze are functionally equivalent (Col. 1 lines 11-13).  It would have been obvious to one skilled in the art at the time of filing to modify Wilcox with Csillag since substituting equivalents known for the same purpose establishes a prima facie case of obviousness (MPEP 2144.06).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilcox and Hall as applied to claim 16 above, and further in view of Csillag.
Re Claim 17, Wilcox and Hall combine to teach the invention of claim 16 but does not disclose that the wicking material includes a gauze.  Wilcox discloses that the wicking material may be made of rayon ([0030]).  Csillag disclose that it is known that an absorbent product may have a hydrophilic layer made of rayon or gauze, thus establishing that rayon and gauze are functionally equivalent (Col. 1 lines 11-13).  It would have been obvious to one skilled in the art at the time of filing to further modify Wilcox with Csillag since substituting equivalents known for the same purpose establishes a prima facie case of obviousness (MPEP 2144.06).

Allowable Subject Matter
Claims 5, 11, 15, & 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim 5, Wilcox clearly discloses/shows a device that has a chamber formed between the wicking material (24) and the porous material (18), therefore it would not be obvious to have wicking material be spaced from the chamber by the porous material as this would destroy the original device.
Re Claim 11, the Wilcox device shows an absorbent layer between the impermeable material and the wicking material (e.g., Fig. 3), therefore it cannot be modified to have the impermeable material contacting an interior surface of the wicking material.
Re Claim 15, since the chamber of Wilcox is positioned between the wicking material and the porous material, while Suzuki’s tube extends between the impermeable layer and a porous/absorbent layer (Figs. 11-12), there is no motivation or guidance to place the tube of Suzuki into the chamber of Wilcox device.
Re Claim 21, Wilcox discloses a continuously curving surface formed by the wicking material (liner 24) and there is no reason for that material to change direction abruptly because the curving surface provides a comfortable surface to contact and protect the genitals of the male user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575. The examiner can normally be reached M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S SU/            Primary Examiner, Art Unit 3781
20 July 2022